EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mary L. Fox on 03 August 2022.

The application has been amended as follows: 
In the claims (as filed on 23 May 2022):
In claim 112 / ll. 13: “a screw attached to [[a]] the distal end portion” 
In claim 130 / ll. 14: “a screw attached to [[a]] the distal end portion” 

In the specification (as filed on 09 July 2018): 
In Paragraph 1, “filed on May 13, 2014,” now reads “filed on May 13, 2014, now U.S. Pat. No. 9,839,435,” 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 112, none of the searched, pertinent prior art clearly shows by itself, or in combination with each other, an apparatus for fixating a bone fracture, comprising a body configurable in a curve; members disposed within the body with distal end portions that are fixed at an attachment location at a distal end portion of the body, wherein the members are configured to move axially relative to one another without crossing over one another as the body is flexed into the curve; a screw attached to the distal end portion of the body to enable the body to be inserted into a bone; and a mechanism configurable to apply a locking force normal to the members at a locking location to render the members incapable of relative axial movement such that the body retains the curve. As to claim 130, none of the searched, pertinent prior art clearly shows by itself, or in combination with each other, an implantable apparatus for fixating a bone fracture, comprising a body configurable in a curve; members disposed within the body with distal end portions that are fixed at an attachment location at a distal end portion of the body, wherein a respective length of each member between the attachment location and a locking location is changeable as the body is flexed into the curve such that the lengths are different, the members not crossing over one another while moving axially; a screw attached to the distal end portion of the body to enable the body to be inserted into a bone; and a mechanism configurable to apply a locking force normal to the members at the locking location to fix the body in the curve by prohibiting relative axial movement of the members. Of particular note, Smith et al. (US 2007/0208364) discloses a body (6) configurable in a curve, members (11) disposed within the body that move axially relative to one another as the body is flexed into the curve, and a locking mechanism (25), but does not disclose a screw attached to the distal end portion of the body to enable the body to be inserted into a bone. Because Smith discloses a device for guiding insertion of an endoscope that utilizes a vacuum to activate the locking mechanism, it would not have been obvious in view of the cited art to modify Smith to include a screw for insertion into bone for fixating a bone fracture. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. US 2009/0149710 to Stefanchik et al. discloses a body (20) configurable in a curve and members (26) disposed within the body that move axially relative to one another and traverse different distances or have different lengths between certain points as the body is flexed into the curve (¶30), but does not disclose a screw attached to the distal end portion of the body to enable the body to be inserted into a bone because the device is for guiding insertion of an endoscope that utilizes a vacuum to activate a locking mechanism, and it would not have been obvious in view of the cited art to provide a screw to make the device an apparatus for fixating a bone fracture or to utilize a vacuum to activate a locking mechanism on an apparatus implanted into bone. 
U.S. Patent Application Publication No. US 2009/0228008 to Justin et al. discloses an apparatus for fixating a bone fracture comprising a body (12E, FIG. 11) configurable in a curve and members (38) disposed within the body, but does not disclose the members moving axially relative to one another and traversing different distances or having different lengths between certain points, and does not disclose a screw or locking mechanism. In another embodiment shown in FIG. 38 that utilizes a braided cable (116), members comprising fibers of that braided cable necessarily cross over one another. it would not have been obvious in view of the cited art to provide members to a device that takes its shape based on the geometry of segments of the body or a cut slot through the body. 
U.S. Patent Application Publication No. US 2009/0299343 to Rogers discloses members (14) configurable in a curve that traverse different distances or have different lengths between certain points when flexed into the curve, shown in FIG. 11, the members not crossing over one another while moving axially, but does not disclose a screw attached to a distal end portion to enable the device to be inserted into a bone because the device is an endoscope that utilizes a vacuum to activate a locking mechanism, and it would not have been obvious in view of the cited art to provide a screw to make the device an apparatus for fixating a bone fracture or to utilize a vacuum to activate a locking mechanism on an apparatus implanted into bone. 
U.S. Patent Application Publication No. US 2011/0144703 to Krause et al. discloses a screw for fixating a bone fracture comprising a body configurable in a curve, but does not disclose members disposed within the body that traverse different distances or have different lengths between certain points as the body is flexed into the curve, and it would not have been obvious in view of the cited art to provide such members to a device that takes its shape based on the geometry of a cut slot through the body. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                 

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775